Luke, J.
1. In section 28 of the act establishing the city court of Black-shear (Ga. L. 1911, p. 210) it is provided that “in all eases, civil and criminal,' trial by jury of twelve shall be had in said court where so demanded, such demand to be made m writing at or upon the caM of the docket, and not thereafter . . ; should no demand be made as provided for trial by jury of twelve, then the judge shall cause three panels of eight each to be made up of the twenty-four jurors, sixteen of which shall constitute a panel of jurors from which to select a jury . . . ; in criminal cases the defendant shall be entitled to five strikes and the State three, the remaining eight jurors shall constitute a trial jury” (italics ours). -Under these provisions and the facts of the instant case, including the note of the judge, the refusal of the court to grant the oral demand of the defendant to be tried by a jury of twelve was not error for any reason assigned. No attack is made by the accused upon the above-stated provisions of the act.
2. The verdict was demanded by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.